DETAILED ACTION
This office action is in response to Applicant’s submission filed on 12 February 2021.   
Claims 21-40 are pending.
Claims 1-20 are cancelled.
Claims 21, 23, 25, 27, 30, 32, 34, 36, 39 are amended.
Rejections under 35 USC 112 for claims 23, 32 are withdrawn in view of the amendments / arguments presented by the applicant.
Rejections of double patenting for claims 21-40 are withdrawn with TD filed on 12 February 2021.
Claims 21-40 are allowed.



Allowable Subject Matter

Claims 21-40 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 21-40.  

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “generating order-invariant features of the input graph using a trained neural network, wherein the trained neural network comprises: 
a first subnetwork configured to generate a first alternative representation of the vertex input data and a first alternative representation of the pair input data from the vertex input data and the pair input data, wherein the first subnetwork is configured to, for each pair of vertices in the input graph: 
apply a first pair function to the pair input data for the pair to generate a first pair output; 
generate a second pair output from the vertex input data for the vertices in the pair, wherein generating the second pair output comprises: 
applying a non-commutative function to the vertex input data for the vertices in the pair with (i) vertex data for a first vertex in the pair as a first input to the non- commutative function and (ii) vertex data for a second vertex in the pair as a second input to the non-commutative function to generate a first non-commutative output, wherein one or more parameters of the non-commutative function have been adjusted during the training of the neural network; 
applying the non-commutative function to the vertex input data for the vertices in the pair with (i) the vertex data for the second vertex in the pair as the first input to the non-commutative function and (ii) the vertex data for the first vertex in the pair as the second input to the non-commutative function to generate a second non-commutative output; and 
applying a commutative function to the first non-commutative output and the second non-commutative output to generate the second pair output; and 
generate the first alternative representation of the pair input data for the pair from at least the first pair output and the second pair output; and 
a combining layer configured to receive at least one input alternative representation and to process the at least one input alternative representation to generate the order-invariant features, wherein the at least one input alternative representation comprises the first alternative representation; and 
processing the order-invariant features through one or more neural network layers to generate a neural network output characterizing the molecule represented by the graph data”, 
in combination with the remaining elements and features of the claimed invention.
Claims 30 and 39 are substantially similar to claim 21. The arguments as given above for claim 21, are applied, mutatis mutandis, to claims 30 and 39, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 22-29 / 31-38 / 40, which include all the limitations of the independent claims 21 / 30 / 39, also have no art rejection.
The followings are references closest to the invention claimed:
Sperduti et al., “Supervised Neural Networks for the Classification of Structures”, IEEE Transactions on Neural Networks, Vol.8, No.3, May 1997 [hereafter Sperduti] teaches representing chemical structures as graphs and using generalized recursive neural network to represent and classify graphs. However, Sperduti does not show using vertices and pair of vertices for order-invariant features to train neural networks to characterize molecules represented by graph as claimed in the instant application.
Agatonovic-Kustrin, et al., “Basic concepts of artificial neural network (ANN) modeling and its application in pharmaceutical research”, Journal of Pharmaceutical and Biomedical Analysis, 22(2000)717-727 [hereafter Kustrin] Kustrin does not show using vertices and pair of vertices for order-invariant features to train neural networks to characterize molecules represented by graph as claimed in the instant application.
Ben-Hur, et al., US-PGPUB NO.2010/0205124A1 [hereafter Ben-Hur] shows applying using support vector machine for analyzing structural data.  Ben-Hur does not show using vertices and pair of vertices for order-invariant features to train neural networks to characterize molecules represented by graph as claimed in the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126